THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MEL|SSA FLOWER and
HAROLD FLOWER,

P|aintiffs, :

v. : 3:18-CV-1321
. (JUDGE MAR|AN|)

ALLSTATE PROFERTY : (Magistrate Judge Car|son)
AND CASUALTY lNSURANCE '
COMPANY,

Defendant.

0RDER

AND NOW, TH|S 95 DAY OF APR|L 2019, upon review of Magistrate Judge

 

Car|son’s Report and Recommendation (“R&R”) (Doc. 19) for clear error or manifest
injustice, |T |S HEREBY 0RDERED THAT:
1. The R&R (Doc. 19) is ADOPTED for the reasons set forth therein.
2. The Motion for Judgment on the P|eadings of Defendant Ai|state Property and
Casua|ty insurance Company (Doc. 8) is DEN|ED W|THOUT PREJUD|CE.
3. This matter is remanded to Magistrate Judge Car|son for the continued management

of a|| pretrial proceedings (see Doc. 17).

  
   

 

Rof)ert D. w. '. '
United States District Judge

